On behalf of the proud nation of the Kingdom of Thailand, I would like to say to the Greta Thunberg generation of the world that we have heard their heartfelt plea to preserve and protect their planet and their livelihood. In fact, it is the duty of all of us who gather in this forum to demonstrate that we are trying in good faith to do our very best and that we will continue to do so.
The world is witnessing a sea of change in many respects, and with it, challenges and opportunities abound. The twenty-first century is often described as the Age of Disruption. The question is whether we are all ready for it.
Growth and prosperity require peace. Political and economic advancements require stability. Technology requires conscience. Environmental preservation requires hard work and sacrifice. Progress requires sustainability. These tautological notions are age-old, yet their achievement remains elusive. The thorniest question is not the why, but the how — specifically, how to meet those requisites and reach the desired objectives.
The past few years have seen accelerating retrenchment from multinationalism to misguided nationalism, from globalization to anti-globalization, from free trade and a rising-tide-lifts-all-boats mentality to beggar-thy-neighbour policies and mercantilism. We have also been observing a worsening wealth gap, environmental degradation, segregation instead of inclusion and a winner-takes-all approach, all of which lead to conflict and confrontation. This is a great tragic irony because we are living in a world where connectivity and interconnection are the norm rather than the exception. And yet we still manage to dig in our heels in the trenches we ourselves dug, steadfastly clinging to posts that are extremely wide apart, often merely for myopic, self-serving reasons. Reaching out is considered weakness rather than strength.
Meanwhile, the fourth industrial revolution has arrived, whether or not we are prepared for it, bringing with it an avalanche of technological advancements that will have far-reaching and weighty ramifications for all matters affecting our lives, livelihoods and future. More seriously, unlike the previous three industrial revolutions, the fourth will give us little or no time to adjust. Therefore, in addition to the worsening traditional challenges with which we are relatively familiar, we now have to overcome new, unfathomable non-traditional challenges in the realm of technology. How successful we are in dealing with them will determine the future of humankind. Nations have no choice but to put our heads together — not against one another — so as to get through this latest round of trials and tribulations and come out ahead.
That is one reason why Thailand, as Chair of the Association of Southeast Asian Nations (ASEAN) this year, chose the theme of advancing partnership for sustainability to be the core focus of ASEAN’s goals and undertakings. Embedded in the notions of partnership and sustainability is the fundamental requirement of a mindset that calls for conflict to be turned into cooperation. These notions also entail inclusiveness and far-sightedness, through which the prisoner dilemma and lopsided short-term gain would be replaced with sustainable, long-term advancements that reflect the principles of shared interest and mutual benefit.
At the margins of the opening of the seventy-fourth session, our Prime Minister attended three leadership events, thereby reflecting Thailand’s resolute commitment to the respective topics, namely, universal health coverage, climate change and the Sustainable Development Goals (SDGs). For Thailand, these causes are not just abstract; we have realized them in earnest through the implementation of policies, because they matter so much to the livelihoods not only of our peoples but also of people around the world.
Thailand now ranks sixth globally in terms of our health-care system. Providing health care is not an easy task considering the countless competing demands on our resources. It requires a balanced approach to managing budgets and setting priorities. It also requires unwavering political will on the part of the leadership to remain on track despite all the distracting claims against it. Our achievements speak volumes about Thailand’s commitment to the people-centric policy that aims at leaving no one behind.
On climate change, as Chair of ASEAN, Thailand has pressed successfully for our regional grouping to adopt, for the first time, a collective stand on one of the most critical environmental disasters, namely, marine debris. We also ratified the Paris Agreement on Climate Change, within the United Nations Framework Convention on Climate Change, because we believe that environmental crises are a global problem and that they therefore demand a global solution and a collaborative global effort. The acceleration of environmental degradation at rates never seen before obliges all of us to do more to right the wrongs we have committed against the environment. For so long, we have taken the sustenance of nature for granted, and nature has suffered boundlessly from both neglect and abuse. This time, nature is getting back at us, telling us this far but no further.
As for the Sustainable Development Goals, Thailand has adopted the sufficiency economy philosophy espoused by our late King Rama IX, as its fundamental approach to the SDGs. In fact, if the philosophy is adequately and wisely implemented, SDG 1, on poverty eradication, will no longer need to be part of the equation. In fact, as the Chair of the Group of 77 two years ago, Thailand shared this approach with the members of the Group. Striving for balance between development and progress and between social factors and coherence is inherent to the approach. Without balance, the road out of an economically deprived existence for millions of people will lead nowhere.
The foregoing three issues have been among the pillars of our Government’s foreign policy. Equally important is our recognition that none of them can be achieved without preserving their underpinning prerequisites, namely, peace and stability. That leads us to our current dedicated efforts, which we are undertaking together with other ASEAN members, to push for partnership and turn conflicts into cooperation so that development and progress can be sustainable. This approach may sound too idealistic given the current global trend of choosing confrontation over dialogue to settle our differences, but, in fact, it is not. Essentially, it is the duty of all of us gathered in this Hall today to give partnership and cooperation a chance and prove that, with a different mindset, peace and common benefits can be achieved and sustained and that they are not mere reflections of an idealist’s zeal, with no practical wherewithal or real-life application.
The onerous task for us is how to convince all nations, large and small, that in the face of our current tumultuous challenges, both traditional and technological, and for the sake of future generations, there is absolutely no room for winner-takes-all and zero-sum mindsets. We shall sink or swim together, not alone, and not at the expense of others drowning. It is a not such a bad cliche at this juncture to say that we are all in the same boat, all of us together.
Lastly, we have to address the rising anti-globalization movement. It is the elephant in the room that the world can no longer afford to ignore. The movement, including xenophobic populism, stems mainly from the disenfranchisement people feel from economic globalization, which in many cases leads to what the British economist William Forster Lloyd dubbed “the tragedy of the commons”. Many anti-globalization activists do not oppose globalization in general; they simply want to change the way it has been allowed to run unchecked, resulting in exclusion, alienation, human rights violations, unfair trade and development that is detrimental rather than beneficial to many segments of society.
Military conflicts and extreme climate change, both of which trigger ravages and mass migration, exacerbate the rising distrust and disgruntlement that has been thrown into the mix of the anti-globalism narrative and actions. That is why Thailand has been promoting its people-centric national and international policy as an essential part of our economic and social development policies. Needless to say, each nation, individually and collectively, must put the balanced improvement of the livelihood of its people at the top of its priorities. We must foster the development model that aims at leaving no one behind. It is the duty of every Government and the United Nations to create and adopt an approach to growth that gives a chance to people at large, and not just a privileged few. To do otherwise would lead to the subsidence of the economic order and widespread calamity.
Thailand is a country that geographically straddles two vast oceans — the Pacific and the Indian Oceans. Throughout time, Thailand has conscientiously maintained its centrality, while promoting partnership via regionalism and multilateralism. History has shown us time and again that the great Powers are first in line to write the rules. History has also shown us that the privileges that come with great strength do have limits. Most importantly, privilege comes with even greater responsibility and accountability.
Without due regard to the lessons that history has taught us, we shall remain trapped in the vicious circle that has brought this body into existence in the first place. We owe it to future generations to prevent history from repeating itself. To that end, Thailand has been trying to do its part, and we are certain that we are not alone. We would also like to believe that it is the reason why we are gathering in this Hall today. If we fail to learn from history how to conduct ourselves differently, all shall be lost, including our collective future.